Citation Nr: 1427461	
Decision Date: 06/17/14    Archive Date: 06/26/14

DOCKET NO.  09-46 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel







INTRODUCTION

The Veteran had active military service from February 1965 to February 1968.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The Board remanded the case in November 2012 and in August 2013.

In a November 2013 rating decision, while the case was in remand status, service connection for left ear hearing loss and for tinnitus was granted.


FINDING OF FACT

Right ear hearing loss is etiologically related to the Veteran's active military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has certain notification and assistance obligations to claimants.  Given the disposition of the claim below, any deficiencies as to those obligations are harmless.  

Service connection is already in effect for left ear hearing loss and tinnitus based on the Veteran's combat exposure to acoustic trauma.  The only remaining question as to the right ear is whether he has hearing loss in the ear for VA purposes.  See 38 C.F.R. § 3.385.  May 2012 and September 2013 medical opinions from, respectively, Dr. D.P.T. and a VA examiner have linked any right ear hearing loss to service. 

The report of a September 2007 VA examination resulted in audiometric findings for the right ear that did not establish hearing loss for VA purposes.  Dr. D.P.T. in 
May 2012 reviewed an audiogram that purportedly established bilateral asymmetric sensorineural hearing loss.  The report of a September 2013 VA audiometric examination clearly showed right ear hearing loss for VA purposes.

Given the evidence documenting that the Veteran does in fact have hearing loss in the right ear for VA purposes, as well as the medical opinions indicating that the hearing loss is related to service, the Board concludes that service connection for right ear hearing loss is warranted.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.385.


ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


